United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    May 30, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-20732




     PHILIP W. GREEN,


                                            Plaintiff-Appellant,


           versus


     SERVICE CORPORATION INTERNATIONAL,


                                            Defendant-Appellee.




            Appeal from the United States District Court
                 for the Southern District of Texas
                             (06-CV-833)




Before GARWOOD, BARKSDALE and GARZA, Circuit Judges.

GARWOOD, Circuit Judge:*

     Plaintiff-appellant Philip Green brought this suit in the

court    below   against   defendant-appellee   Service     Corporation

International (“SCI”), seeking actual and punitive damages for its

alleged action in terminating (or causing the termination of) his


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
employment,   contrary    to   the   whistleblower        employee   protection

provisions of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A.

SCI   answered,   and,   inter    alia,     denied   that    it   violated    the

Sarbanes-Oxley Act, and alleged that, under a written agreement

between it and Green, Green was bound to arbitrate his claims

against it.   SCI also moved, pursuant to sections 3 and 4 of the

Federal Arbitration Act (FAA), 9 U.S.C. §§ 3 and 4, that the

instant action be entirely stayed pending arbitration of Green’s

claims and that the court order Green to arbitrate same.                  Green

responded by, inter alia, resisting arbitration, raising certain

challenges respecting the arbitration agreement, and claiming that

SCI had waived any right to insist on arbitration of the dispute.

Green further requested that, should SCI’s motion be granted, the

case be dismissed rather than stayed.

      By its June 30, 2006 four page order the district court found

that the parties had agreed in writing to arbitrate a class of

disputes including those raised in this suit and that SCI had not

waived arbitration, and consequently it granted SCI’s motion to

stay and compel, expressly denied Green’s request “that this case

be dismissed rather than stayed,” “ORDERED” that “the parties shall

resolve their dispute through binding arbitration according to the

agreement,”   and   “ORDERED     that   the   case   is     hereby   STAYED   and

ADMINISTRATIVELY CLOSED pending a motion by either party for

further judicial intervention.”


                                        2
     Green timely moved for reconsideration and SCI moved to

enforce the court’s June 30, 2006 order compelling arbitration. On

August 17, 2006, the district court, in a two page order, denied

Green’s motion to reconsider.         On August 18, 2006, the district

court granted SCI’s motion to enforce, ordering that Green “either

(1)” within 14 days begin the arbitration process pursuant to the

arbitration agreement and expeditiously continue it in good faith

to final resolution, “or (2) in the alternative, to face dismissal

with prejudice of his claims against SCI.”

     The following day Green gave timely notice of appeal.

     On appeal, Green asserts that the district court erred in

staying the case pending arbitration, and in ordering the parties

to arbitrate, because no agreement between the parties provided for

arbitration and because SCI defaulted and waived any right to

arbitration.    SCI asserts, inter alia, that under section 16(b) of

the FAA, 9 U.S.C. § 16(b), this court has no jurisdiction of this

appeal.

     The case in the district court has not been dismissed and it

remains pending in that court; there is no other pending suit

between   the   parties   and   no   other   action   has   been   stayed   or

enjoined.

     We dismiss the appeal for want of jurisdiction under section

16(b).    This result is clearly mandated by Mire v. Full Spectrum

Lending, Inc., 389 F.3d 163, 165-67 (5th Cir. 2004); Apache Bohai


                                      3
Corp., LDC v. Texaco China, B.V., 330 F.3d 307, 309-10 (5th Cir.

2003).   See also, e.g., Terrebonne v. K-Sea Transportation Corp.,

477 F.3d 271, 277 n.9 (5th Cir. 2007); CitiFinancial Corp. v.

Harrison, 453 F.3d 245, 250 (5th Cir. 2006).

     The appeal is accordingly

                DISMISSED FOR WANT OF JURISDICTION.




                                 4